Citation Nr: 1451098	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide (Agent Orange) exposure.

5.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide (Agent Orange) exposure and as secondary to type II diabetes mellitus. 

6.  Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure and as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1958 to September 1961 and from March 1967 to October 1968.  

The Veteran died in January 2013.  The appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A (West Supp. 2014); 38 C.F.R. § 3.1010 (effective October 6, 2014).  See also 79 Fed. Reg. 52977 - 52985 (Sept. 5, 2014).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2007 and March 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The jurisdiction of case has since been transferred to the RO in Portland, Oregon.  That office forwarded his appeal to the Board.  

In June 2014, the appellant presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Virtual VA paperless claims processing system reveals additional accrued benefits applications, appellant statements, and VA treatment records that have been reviewed by both the RO and the Board.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for lung cancer, to include as due to herbicide (Agent Orange) exposure, was raised by the Veteran, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., October 2012 claim.  Because the AOJ has already determined that the appellant is a valid substitute for the Veteran, the appellant may continue to pursue this pending claim.  See 38 C.F.R. § 3.1010(a), (g)(i) (effective October 6, 2014).  Therefore, the Board does not have jurisdiction over this particular service connection issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.  The evidence also does not show that he otherwise had exposure to Agent Orange or other herbicide agents during his active service. 

2.  The Veteran's diabetes mellitus, hypertension, prostate cancer, and peripheral neuropathy did not manifest in service or within one year thereafter and are not related to his active service, including alleged herbicide exposure.  

3.  The Veteran's skin disorders and erectile dysfunction did not manifest in service and are not related to his active service, including alleged herbicide exposure.

4.  Although there is some circumstantial evidence that the Veteran's hypertension and erectile dysfunction may have been caused by his type II diabetes mellitus, the Veteran is not service-connected for the underlying type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus, peripheral neuropathy of the lower extremities, prostate cancer, hypertension, skin disorders, and erectile dysfunction were not incurred in active service, nor may any disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2014).

2.  Hypertension and erectile dysfunction were not incurred in service, may not be presumed to have been so incurred, and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116,  5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to an appeal where the survivor has been substituted for the deceased claimant, VA will send VCAA notice under § 3.159(b) to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See 38 C.F.R. § 3.1010(f)(1) (effective October 6, 2014); VBA Fast Letter (FL) 10-30 (Aug. 10, 2010).  Thus, in the present case, any VCAA notice provided to the Veteran prior to his death will be considered as having been constructively provided to the appellant as well.  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the claims at issue in this case was satisfied by letters sent to the Veteran in April 2006, June 2006, September 2006, and March 2009.  Several of these letters specifically addressed herbicide exposure and the requirement for service on the landmass of the Republic of Vietnam for the herbicide exposure presumption to apply.  Moreover, the service connection issues on appeal were last adjudicated by the RO in an April 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the secondary service connection claims on appeal, the Board acknowledges that none of the VCAA letters of record provided any notice addressing secondary service connection.  In any event, the Veteran and appellant's personal statements and hearing testimony demonstrate they had actual knowledge of what evidence is required to establish secondary service connection.  Furthermore, the Board concludes that a reasonable person in the appellant's position would have known from the information she received what she was required to submit in order to substantiate her secondary service connection claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  Specifically, at the June 2014 hearing (at page 3), the appellant was advised that to establish secondary service connection, there must be evidence that a service-connected disability caused or aggravated another disorder for which one is seeking service connection.  In an October 2006 statement, the Veteran himself indicated that hypertension was a "complication" of his type II diabetes mellitus.  Finally, both the April 2010 SOC and April 2013 SSOC provided the Veteran and the appellant with a summary of the pertinent evidence as to the secondary service connection claims, a citation to the pertinent laws and regulations governing these claims, and a summary of the reasons and bases for the RO's decision to deny the secondary service connection claims.  Notably, both the SOC and SSOC provided copies of the pertinent regulation (§ 3.310) for establishing secondary service connection.  Thus, the Board is satisfied the Veteran and the appellant were afforded a meaningful opportunity to participate in the adjudication of the secondary service connection claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Accordingly, the Veteran and the appellant received all required notice in connection with the claims for service connection for various disorders due to herbicide exposure, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's VA treatment records, private treatment records as identified and authorized by the Veteran, service treatment records, and service personnel records.  The RO also undertook extensive efforts to determine whether the Veteran set foot in Vietnam in 1968 for purposes of establishing presumptive herbicide exposure.  Specifically, the RO secured responses from the National Personnel Records Center (NPRC) in May 2006 and August 2012, as well as from the Army Joint Services and Research Center (JSRRC) (formerly known as USASCURR) in March 2009 and January 2013.  The RO issued an April 2013 Formal Finding detailing its efforts to verify herbicide exposure for the Veteran in Vietnam.  (The specific findings of the NPRC and JSRRC are discussed in broader detail below).  The Veteran and appellant have also submitted personal statements, hearing testimony, a death certificate, and additional private medical evidence.  In an April 2014 statement, the appellant related that she had no additional evidence to submit. 

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claims. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). While the Board has considered the appellant and the Veteran's lay assertions, the standards of McLendon are not met in this case.  There is no allegation of treatment or symptoms of type II diabetes mellitus (with associated manifestations), a skin disorder, peripheral neuropathy, hypertension, erectile dysfunction, or prostate cancer during active service from 1958 to 1961 or from 1967 to 1968.  There is also no probative or credible evidence of the Veteran setting foot in Vietnam, and the evidence of record does not show that he was otherwise exposed to herbicides.  Thus, there is no disease, injury, or event in service to which any of his current disorders could be related.  Moreover, there is neither evidence indicating that any of his current disorders could be related to service, nor any evidence of continuity of symptomatology for any of these disorders since discharge from service in 1968.  The Federal Circuit has held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, a VA examination and opinion is not warranted for the disorders at issue in the present case.   

With regard to the June 2014 travel board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the travel board hearing, the Veterans Law Judge, the appellant, and the representative outlined the herbicide-related service connection and secondary service connection claims on appeal and engaged in a discussion as to substantiation of those claims.  The basic elements of service connection and secondary service connection were identified.  There was a discussion by the parties at that hearing of what constitutes "service in Vietnam" for purposes of applying the herbicide presumption.  It was established that the crux of the case centered on the establishment of herbicide exposure for the Veteran.  Aside from Vietnam service, there was a discussion regarding alleged herbicide exposure for the Veteran while on board the deck of the USS Halsey.  Moreover, despite specific inquiries by the Veterans Law Judge, the appellant could not identify any potential favorable outstanding evidence establishing the Veteran's exposure to herbicides.  See hearing testimony at pages 3-10.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the appellant and her representative have not requested another hearing.  

In summary, the Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above service connection issues on appeal.


II.  Service Connection Analysis

The appellant and the Veteran have alleged that the Veteran was exposed to Agent Orange or other herbicides while serving aboard the USS Halsey in the coastal waters off Vietnam from January 1968 to July 1968.  The appellant has stated the Veteran told her that he was exposed to tactical herbicides aboard the USS Halsey from his duties of having to sweep the Agent Orange off the deck of the ship in the mornings.  She has indicated Agent Orange was transferred onto the deck of the ship based on contact with search and rescue aircraft from Vietnam that landed on the USS Halsey.  In addition, the appellant and the Veteran have alleged that, in May 1968 or June of 1968, while the USS Halsey was anchored in the open deep-water harbor of Da Nang, the Veteran was transported by boat to the Vietnam landmass, ostensibly to pick up mail on a two-week assignment.  However, according to the Veteran, this turned into a six-week assignment when he was assigned to a special operations unit, which entered the jungle to perform reconnaissance on enemy positions in Vietnam.  He served as a liaison between this unit and the ship.  After six weeks in the jungle, he indicated that was flown back to the USS Halsey by helicopter.  The appellant and the Veteran have added that no records would be available because it was a classified mission, and he was warned never to speak of it to anybody.  In any event, the Veteran has maintained that his type II diabetes mellitus, prostate cancer, peripheral neuropathy, skin disorder, hypertension, and erectile dysfunction are associated with his herbicide exposure from Vietnam.  See May 2006 claim; August 2006 and September 2008 Veteran statements; April 2009 NOD; June 2014 hearing testimony at pages 5-10.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, diabetes mellitus, hypertension, a prostate tumor, and peripheral neuropathy (other organic disease of the nervous system) are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for a "chronic disease" - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

To warrant service connection, type II diabetes mellitus or prostate cancer may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  With regard to peripheral neuropathy, effective September 6, 2013, VA recently amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763- 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Finally, to warrant service connection, chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  Id. 

With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus, prostate cancer, peripheral neuropathy, a skin disorder, hypertension, and erectile dysfunction. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, there is probative evidence that the Veteran meets the threshold criterion for service connection his current disabilities at issue.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, VA treatment records dated from 2006 to 2012 and private treatment records dated from 1999 to 2006 established diagnoses of type II diabetes mellitus, prostate cancer, peripheral neuropathy, various skin disorders, hypertension, and erectile dysfunction, prior to the Veteran death in January 2013.  Thus, the Veteran clearly had current disabilities for the issues on appeal, and the remaining question is whether any of these disabilities manifested in service, within one year of service (for diabetes mellitus, hypertension, a prostate tumor, and peripheral neuropathy), or are otherwise related thereto.

The Veteran died in January 2013 at his residence.  The death certificate lists the immediate cause of death as lung cancer due to COPD/asthma.  The death certificate also lists diabetes mellitus as a significant condition contributing to, but not resulting in the underlying cause of death.  No autopsy was performed.  

With regard to presumptive service connection, although peripheral neuropathy of the lower extremities has been diagnosed, there is no lay or medical evidence of record of "early-onset" peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service, which would be 1968.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran is therefore not entitled to service connection for "early-onset" peripheral neuropathy on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).

In addition, the Veteran's current skin disorders, hypertension, and erectile dysfunction diagnoses are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Board acknowledges that chloracne and porphyria cutanea tarda are diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).  However, no such diagnosis for chloracne or porphyria cutanea tarda is of record.  The Veteran is therefore not entitled to service connection for any skin disorders, hypertension, or erectile dysfunction on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).  

However, private and VA treatment records dated in the 1990s and 2000s confirm that type II diabetes mellitus and prostate cancer were manifest to a degree of at least 10 percent or more after service for the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  Regardless, as discussed in detail below, the Board finds that the Veteran did not have "service in Vietnam," such that exposure to herbicides may not be presumed, and herbicide exposure is not otherwise shown by the evidence of record.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Thus, service connection for type II diabetes mellitus or prostate cancer on a presumptive basis as an herbicide-related disease is not warranted.  

The only remaining question is whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In this vein, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that qualifying "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

Receipt of the Republic of Vietnam Campaign Medal (VCM) also does not warrant a presumption of herbicide exposure because it was awarded to those personnel who (1) served in the Republic of Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months but were wounded, captured or killed.  See Army Regulation 672-5-1.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  See also VBA Training Letter (TL) 10-06 (September 9, 2010).  The M21-1MR does note an exception regarding Veterans who served as a coxswain and reports going ashore during anchorage.  Id.  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307(a)(6)(i) can still be established if shown by the facts of the case.  Once exposure to herbicides has been established by the facts of the case, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Upon review of the evidence, the Board finds that the Veteran did not have "service in Vietnam," such that exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Although the Veteran's DD Form 214 verifies that he received the VSM with one bronze service star and the VCM, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM or any of these medals.  Haas, 525 F.3d at 1193-1194, 1196.  See also Army Regulation 672-5-1.  Also, none of his medals serve as sufficient proof he actually set foot on the Vietnam landmass.  

Moreover, in May 2006, the NPRC confirmed that the Veteran served aboard the USS Halsey in the official waters of the Republic of Vietnam during various periods of time from January 1968 to July 1968.  Service personnel records also establish this fact.  He served as a nuclear weapons safety officer.  However, in May 2006, the NPRC could not confirm whether he had "in-country" service by setting foot in the Republic of Vietnam.  Service personnel records also do not reveal "in-country" service in Vietnam.  Service personnel transfer and receipt documents, in addition to administrative remark documents, fail to confirm the Veteran's allegations that he set foot on the Vietnam landmass.  In August 2012, the NPRC indicated that it had provided all available service personnel records.  

In addition, in March 2009 and January 2013 memorandums, the JSRRC stated that they had reviewed the 1968 and 1969 command histories of the USS Halsey, as well as the May 1968 and June 1968 deck logs of the USS Halsey.  These records verify that the USS Halsey conducted search and rescue operations and other operations off the coast of Vietnam from February 1968 to June 1968.  The ship made four stops in the harbor of Da Nang, Vietnam.  Significantly, the JSRRC indicated that the command histories and deck logs did not document persons going ashore from the USS Halsey onto the landmass of the Republic of Vietnam.  

There is also no credible evidence of record corroborating the Veteran's assertions regarding his alleged deployment in a covert, special operations unit for six weeks in May or June of 1968 that conducted reconnaissance on the Vietnam landmass.  Such a mission is not consistent with his MOS as a nuclear weapons safety officer on the USS Halsey.  His service treatment records, service personnel records, the NPRC, and JSSRC did not document such a mission.  His service personnel records do not document any special, intensive trainings consistent with such a mission.  Moreover, a service treatment record dated on May 14, 1968, notes that the Veteran was being treated for a sore throat aboard the USS Halsey, as opposed to being in the jungles of Vietnam.  His allegation regarding a special operation mission to Vietnam is simply not probative or credible, and his assertions are outweighed by the other evidence of record.   

Further, there is no evidence or allegation from the Veteran that the USS Halsey visited the inland waterways of Vietnam.  Haas, 525 F.3d at 1187-1190.  In the March 2009 and January 2013 memorandums, the JSRRC provided a description of the duties of the USS Halsey in 1968 and 1969 in the waters of the Republic of Vietnam, but there was no description of a visit to the inland waterways of Vietnam.  A Compensation Service Intranet link provided in the M21-1MR also fails to list the USS Halsey as a "brown-water" vessel that ever travelled the inland waterways of Vietnam.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011).

Thus, there is no probative, credible evidence that the Veteran had duty or visitation in Vietnam under any circumstance.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27-97 (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam); TL10-06 (September 9, 2010).  Therefore, it cannot be presumed that the Veteran was exposed to an herbicide agent during his service.  

Because the evidence of record does not confirm that the Veteran served "in-country" in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  In this regard, the appellant has alleged that the Veteran told her that he was exposed to tactical herbicides aboard the USS Halsey from his duties of having to sweep the Agent Orange off the deck of the ship every morning.  She has indicated the Veteran told her Agent Orange was transferred onto the deck of the ship based on contact with search and rescue aircraft from Vietnam that landed on the USS Halsey.  See June 2014 hearing testimony at pages 5-10.  The Veteran himself did not submit any statements discussing Agent Orange exposure in this manner.  Moreover, there is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in such an instance.  

In fact, according to TL10-06 (September 9, 2010) and the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Blocks l and m, JSSRC has issued a Memorandum stating the following:

1.  In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.

2.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

3.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

      /s/
                                                            Domenic A. Baldini
                                                        Director

In light of the above evidence, there is no probative, persuasive evidence of record demonstrating Agent Orange or other herbicide exposure for the Veteran.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his active service, and the Veteran is therefore not entitled to service connection for on a presumptive basis for any of the disorders on appeal as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing entitlement to service connection for his disorders with proof of actual direct causation.  Combee, 34 F.3d at 1043.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

With regard to direct service connection, as to in-service evidence, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of type II diabetes mellitus, prostate cancer, peripheral neuropathy, skin disorders, hypertension, or erectile dysfunction.  In fact, neither the Veteran nor the appellant has stated that he exhibited any symptoms of his post-service disabilities during service.  At the hearing, the appellant specifically stated that all of them began after service.  See hearing testimony at page 9.  Thus, the Veteran's service treatment records provide no evidence in support of the claims.  

Following his military service, there is no objective indication of diabetes mellitus, hypertension, a prostate tumor, or peripheral neuropathy within one year after service.  Rather, the first lay allegation or medical evidence of record for any of these disorders is decades after service.  Thus, the Veteran is not entitled to service connection for diabetes mellitus, hypertension, a prostate tumor, or peripheral neuropathy on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   

Following his military service, the evidence as a whole does not establish continuity of symptomatology of diabetes mellitus, hypertension, a prostate tumor, or peripheral neuropathy or frequent or persistent symptoms for erectile dysfunction since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  In fact, there is no lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing symptomatology for these disorders subsequent to his separation from service in October 1968.  The first post-service evidence in the claims folder of symptoms for these disorders is from the 1990s and 2000s, which was decades after discharge from service.  Specifically, the Veteran stated that his diabetes mellitus was diagnosed in 1991 (see May 2006 claim); his peripheral neuropathy began in 1991 (see August 2006 claim); his prostate cancer began in 2005 (see April 2005 private Family Health Center assessment of proteinuria); his hypertension began in 2000 (see May 2006 claim); and his erectile dysfunction began in 1994 (see February 2009 VA urology note).  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  However, the Veteran did state that he noticed skin nodules on his neck beginning immediately after service in 1969 when he returned home from Vietnam.  See August 2006 Veteran statement.  He does not state that skin symptoms actually began during service.  An August 2009 VA dermatology note assessed recurrent skin rashes on the neck, back, legs, and buttocks.  The diagnoses included seborrheic dermatitis; scleroderma diabeticorum with superimposed acne; venous stasis dermatitis, prurigo nodularis; actinic keratoses; and possible psoriasis.  The Veteran also has a prior history of basal cell and squamous cell carcinomas.  

With regard to a nexus, there is no probative medical evidence of record establishing a relationship between any of his current disabilities and his periods of active service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for any of the Veteran's disabilities.  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has contended that his hypertension and erectile dysfunction were caused or aggravated by his type II diabetes mellitus.  Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to secondary service connection for hypertension or erectile dysfunction.  The Board does not dispute that VA treatment records dated from 2006 to 2012 provide some circumstantial evidence suggestive that the Veteran's type II diabetes mellitus caused his current hypertension and erectile dysfunction.  Nonetheless, absent an award of service connection for the underlying type II diabetes mellitus, there is no basis to establish secondary service connection by way of causation or aggravation for hypertension or erectile dysfunction.  See 38 C.F.R. § 3.310(a), (b); Allen, 7 Vet. App. at 448; Tobin, 2 Vet. App. at 39.  

With regard to lay evidence of a nexus between any of his current disabilities to service or to a service-connected disability, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran and the appellant are indeed competent to report purported symptoms of his disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Veteran did not provide any specific lay description for any of his disabilities during active service.  Both he and the appellant have denied in-service symptoms.  In addition, as to the Veteran and the appellant's lay assertions with regard to nexus, they do not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The crux of the service connection issues on appeal centers on exposure to Agent Orange or other herbicides during service.  As explained in detail above, the probative evidence of record does not establish Agent Orange exposure either by allegedly visiting the landmass of Vietnam in 1968 or by other alleged exposure aboard the deck of the USS Halsey.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection and secondary service connection claims for type II diabetes mellitus, prostate cancer, peripheral neuropathy, skin disorders, hypertension, and erectile dysfunction.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied. 

Service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure, is denied. 

Service connection for peripheral neuropathy, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for a skin disorder, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for erectile dysfunction, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to type II diabetes mellitus, is denied.  

Service connection for hypertension, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to type II diabetes mellitus, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


